                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

ERNEST TAYLOR,

             Plaintiff

      vs.
                                                        Case No. 2:14-cv-0460
                                                        MAGISTRATE JUDGE KING
COMMISSIONER OF SOCIAL SECURITY,

             Defendant


                                        ORDER

      The parties’ Joint Stipulation for Dismissal with Prejudice, ECF No. 23, is GRANTED.

This action is hereby DISMISSED with prejudice.



                                               s/ Norah McCann King
                                             Norah McCann King
                                             United States Magistrate Judge
Date: June 23, 2021




                                            1
